UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KENT B.,

                                  Plaintiff,
                                                               5:20-CV-751
             v.                                                   (DJS)

COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.


APPEARANCES:                                    OF COUNSEL:

LAW OFFICES OF STEVEN R. DOLSON                 STEVEN R. DOLSON, ESQ.
Attorney for Plaintiff
126 North Salina Street, Suite 3B
Syracuse, New York 13202

SOCIAL SECURITY ADMINISTRATION                  NICOLE SONIA, ESQ.
Attorney for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203

DANIEL J. STEWART
United States Magistrate Judge

                                       ORDER

      The Complaint in this action was filed on July 6, 2020. Dkt. No. 1. The parties

stipulated for the matter to be remanded to the Commissioner for further proceedings

pursuant to the fourth sentence of 42 U.S.C. § 405(g). Dkt. No. 18. The Court ordered

the matter reversed and remanded, and judgment was entered in Plaintiff’s favor. Dkt.

Nos. 19 & 20. Plaintiff has now filed a Motion for Attorneys’ Fees under the Equal

Access to Justice Act. Dkt. No. 21. The Motion seeks that the fee award be paid directly

                                          -1-
to counsel. Id. Defendant does not oppose the Motion, and has no objection to paying

fees directly to counsel if at the time of the Order, Plaintiff does not owe a debt to the

government that is subject to offset. Dkt. No. 23.

       Based on the foregoing, Plaintiff is awarded attorneys’ fees under the Equal Access

to Justice Act (EAJA) (28 U.S.C. § 2412, et seq.) in the amount of $3,987.65. It is further

ordered that payment will be made directly to Plaintiff’s attorney pursuant to the agreed

upon assignment from Plaintiff. See Dkt. No. 21-4.

       IT IS SO ORDERED.

Dated: June 23, 2021
      Albany, New York




                                           -2-
